United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1008
                                   ___________

John Willard Greywind,                *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * District of North Dakota.
                                      *
John T. Podrebarac; Leann K. Bertsch; *       [UNPUBLISHED]
Patrick Branson; Kathy Bachmeier,     *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: July 5, 2012
                                 Filed: July 9, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Inmate John Greywind appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action claiming deliberate indifference to his
serious medical needs. After careful de novo review, we conclude that summary
judgment was proper. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85
(8th Cir. 2009). As to defendant Podrebarac, we agree with the district court that the


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Charles
S. Miller, United States Magistrate Judge for the District of North Dakota.
claims against him are based on Greywind’s unsupported disagreement with medical
treatment decisions, and that Greywind did not adequately counter defendants’
evidence as to the appropriate treatment for his dental root fracture. See Meuir v.
Greene Cnty. Jail Emps., 487 F.3d 1115, 1118-19 (8th Cir. 2007). And because we
conclude that there was no underlying constitutional violation, the claims against the
remaining defendants likewise fail. See Morris v. Lanpher, 563 F.3d 399, 403 (8th
Cir. 2009). Accordingly, we deny as moot Greywind’s pending motion for a stay, and
we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-